Warner, J.
The question presented for our consideration and judgment, in this case, is whether the complainant has the right, in a Court of Equity, to enjoin the defendant (he being a citizen of this State) fz’om enforcing the collection of a judgment obtained by him, against the complainant, and his securities, in the Supreme Court of the city of New York, upon the statement of facts contained in the record. The defendant, Scheuerznazi, sued the complainant, Engel, in the Courts of this State, on a claim for $5,000 00, obtained a judgment thereon, which has been paid off and satisfied. Whilst the suit was pending in_ the Courts of this State, Scheuerman' sued Engel, in the Supreme Court of New York, for the same identical claim, and held him to bail there. The complainant alleges in his bill pz’aying for the injunction, that after he had paid off and satisfied the judgment obtained against him in this State, the' defendant fraudulently led him to believe, both by word and act, that the suit pending against him in New York would be abandoned, and, thereby, prevented him from making his defence thereto, as he otherwise should have done; that the defendant, with a full knowledge that the judgment obtained in this State had been paid off and satisfied, afterwards proceeded in the New York Court and obtained' a judgment there against him, for the same identical demand, and' is endeavoring to enforce its collection against him and his securities there.
*210The States of the American Union, except for all purposes as specified in the Constitution of the United States, are, in legal contemplation, foreign to each other. The Courts of one State, or county, cannot exercise any control or superintending authority over those of another State, or county, but they have an undoubted authority to control all persons, and things, within their own territorial limits. In such cases, the Courts do not pretend to direct or control the foreign Court, but, without regard to the situation of the subject matter of the dispute, they consider the equities between the parties, and-decree, in personam, according to those equities, and enforce obedience to their decrees by process in personam. Story’s Equity Jurisprudence,, section 899. In Foster vs. Vassall, 3rd Atkyn’s Report, 589, Lord Hardwicke said: “If the bill be brought in England, and the cause of the suit arise in Ireland, on the plantations, as the defendant is here, the Courts do agere in personam; and may, by compulsion on the person, by process of the Court, compel him to do justice.” In Cranstown vs. Johnson (3d Vesey Jr., 183) the Master of the Rolls said, “I will lay down the rule as broad as this: this Court will, not permit him (the defendant) to avail himself of the law of any other country to do what would be gross injustice.” In the case of Massie vs. Watts (6th Cranch’s Report, 148) Chief Justice Marshal, after reviewing the authorities upon this question, said: “Upon the authority of these cases, and of others, which are to be found íd the books, as well as upon general principles, this Court is of opinion, that in a case of fraud, of trust, or of contract, the jurisdiction of a Court of Chancery is sustainable wherever the person he found, although lands not within the jurisdiction of that Court, may be affected by the decree.” In the case of Mead vs. Meritt (2nd Paige, 403) which was relied on by the counsel for defendant in error, the Chancellor recognizes the general principle, in regard to jurisdiction of the person of the defendant, but says: “I am not aware that any Court of Equity in the Union, has deliberately decided that it will exercise the power, by process of injunction, of restraining proceedings which have been pre*211viously commenced in the Courts of another State. Not only comity, but public policy, forbids the exercise of such a power.”
This bill is not filed for the purpose of restraining the proceedings of the Court of New York ; the Courts of this State have no jurisdiction to do that; nor would the Courts of this State have jurisdiction to enjoin the enforcement of a judgment obtained in the Courts of New York, between citizens of that State, resident there. The question here is, whether a Court of Chancery, in this State, has jurisdiction to restrain the personal action of the defendant, so far as to prohibit him from enforcing .the collection'of the judgment obtained in the Courts,of New York, according to the facts of this case. There is a clear distinction as to the power and, authority of a Court of Equity, in this State, to restrain by injunction the proceedings of a Court in another State, and the power and authority of such Court, to restrain, by injunction, the personal action of a citizen of this State. In the one case, a Court of Equity, in this State, has no jurisdiction, in the other, it has jurisdiction to restrain, by injunction the personal action of the 'defendant himself from enforcing an unconsaientious demand in another State, whether that demand is reduced to judgment or not, upon a proper case being fbade.
The record, now before us, in our judgment, makes such a case. The defendant voluntarily came into the Courts of this State, in the first instance, to have his claim adjudicated, and that claim has been adjudicated therein,- paid off and discharged. We are not aware that comity between the several States of the Union, requires that the Courts of this State shall assume that the Courts of the State of New York are any more competent todiear and decide the defendant’s claim, and to do him justice, than are the Courts of this State, to the jurisdiction of which, he voluntarily submitted the same for adjudication, in the first instance. In restraining him, by injunction, from enforcing this unconscientious demand, in the State of New York, the Court acts upon his conscience, in personam, and not upon the Courts of that State; the per— *212son of the defendant is within the jurisdiction of the Court, the proceedings of the Courts in the State'of New York are not, and we do not interfere with them. The Supreme Court in New York, in which the judgment was obtained, has no interest in the enforcement of that judgment, the defendant has; and a Court of Equity, in this State, having jurisdiction of his person, will restrain him from making that interest available, when it would be against conscience and the principles of equity, that he should do so. In the language of the Master of the Rolls, in Cranstown vs. Johnston, this Court will hot permit the defendant to avail himself of the law of any other 'country, to do what would be gross injustice.
Let the judgment of the Court below be reversed.